Citation Nr: 0737850	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-35 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tonsil, with cervical node metastases.  

2.  Entitlement to service connection for cervical strain 
with radiation to the left upper extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 2003, which denied service connection for non-
Hodgkin's lymphoma, squamous cell carcinoma of the head, and 
cervical strain with neurological impairment of the left 
upper extremity.  He withdrew his appeal for service 
connection for non-Hodgkin's lymphoma in a February 2005 
written statement.  The other two issues have been 
recharacterized as service connection for squamous cell 
carcinoma of the tonsil, with cervical node metastases, and 
cervical strain with radiation to the left upper extremity to 
more accurately reflect the medical diagnoses.  


FINDINGS OF FACT

1.  Squamous cell carcinoma of the tonsil, with cervical node 
metastases began years after service, and is not due to any 
incident of service including Agent Orange exposure during 
service in Vietnam.

2.  Cervical strain with radiation to the left upper 
extremity began years after service, and is not due to any 
incident of service including Agent Orange exposure during 
service in Vietnam.



CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tonsil, with cervical node 
metastases was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Cervical strain with radiation to the left upper 
extremity was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In July 2002, the veteran filed a claim for service 
connection for non-Hodgkin's lymphoma, which he said had been 
treated in 1995-1996.  In response, he was provided VCAA 
notice in September 2002, prior to the action on appeal, of 
the information necessary to substantiate the service 
connection claim, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  He was 
told to submit any private medical records in his possession, 
and informed that it was his responsibility to support his 
claim with appropriate evidence.  

In response, private medical evidence was received showing 
his diagnosis and treatment in 1996 for squamous cell 
carcinoma, metastatic to the neck.  In addition, in October 
2002, the veteran wrote that radiation treatment for non-
Hodgkin's lymphoma had destroyed saliva glands, and he also 
had tingling and weakness in the left arm, fatigue, and 
stiffness in the left side of his neck.  He was afforded a VA 
examination in March 2003, which resulted in a conclusion 
that there was no evidence that he had had non-Hodgkin's 
lymphoma.  The diagnoses were squamous cell carcinoma of the 
head, in remission, and cervical strain.    

Based on this evidence, the RO denied service connection for 
non-Hodgkin's lymphoma, as well as the raised claims of 
service connection for squamous cell carcinoma of the head, 
and cervical strain.  After the rating decision and again 
after the issuance of the statement of the case, the veteran 
submitted additional medical evidence.  In February 2005, he 
withdrew his appeal of the issue of service connection for 
non-Hodgkin's lymphoma, and testified regarding the residuals 
of the squamous cell cancer.  A supplemental statement of the 
case was furnished in March 2005.  

The September 2002 letter did not explicitly address the 
raised claims of service connection for squamous cell 
carcinoma of the tonsil, with cervical node metastases, and 
cervical strain with radiation to the left upper extremity, 
which are currently on appeal.  In September 2005, he was 
sent a VCAA letter that advised him of the information 
necessary to substantiate the service connection claims now 
on appeal, of his and VA's respective obligations for 
obtaining specified different types of evidence, and told him 
to provide any evidence in his possession that pertained to 
the claim.  However, this letter also erroneously informed 
him that his claim had been previously finally denied, and 
that, therefore, he must submit new and material evidence to 
reopen his claim. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

Prior to the initial decision, the veteran was provided with 
VCAA-compliant notice as to his claim for service connection 
for non-Hodgkin's lymphoma.  Based on the evidence received 
in connection with that notice, the RO determined additional 
issues had been raised.  Those claims were also denied, and 
the veteran appealed.  He submitted evidence in response to 
that notice, as well as to the rating decision and statement 
of the case.  The nature of the evidence he submitted, 
showing a current disability, and his statements that he felt 
that the conditions were due to Agent Orange exposure, show 
that he has actual knowledge that he must have a current 
disability and a nexus to service. 

Thus, the Board concludes that the error in not including the 
raised claims of service connection for squamous cell 
carcinoma of the tonsil, with cervical node metastases and 
cervical strain with radiation to the left upper extremity in 
the pre-decision notice did not affect the essential fairness 
of the adjudication, as the veteran reasonably acted as if 
the requirements set forth in the 2002 notice applied to his 
other claims raised by the record, as well as his claim for 
service connection for non-Hodgkin's lymphoma.  Moreover, it 
was the medical evidence that disclosed that his condition 
had not actually been non-Hodgkin's lymphoma, but rather 
squamous cell carcinoma.  The actual diagnosis is beyond his 
competence as a layman; he submitted evidence and arguments 
pertaining to a medical condition he believed to be non-
Hodgkin's lymphoma, and responded to the merits of the denial 
of his claim, stating that he felt the conditions were due to 
Agent Orange exposure nonetheless.  

After the supplemental statement of the case in March 2005, 
he did not submit any additional evidence.  The erroneous 
notification, in September 2005 came after all development 
had been completed, and he did not respond to that letter.  
There was no subsequent readjudication.  Neither he nor his 
representative has argued that he was harmed by this 
erroneous notice.  Therefore, the Board finds that there was 
no prejudicial error in the notice errors in this case, as 
the veteran demonstrated actual knowledge that the notice 
elements in the 2002 letter applied to his other issues as 
well, and development was completed by the time of the 
erroneous letter.  In addition, his representative reviewed 
the file and made an informal hearing presentation in October 
2007, but did not raise any allegations of notice error.  
Therefore, notification errors did not affect the essential 
fairness of the adjudication.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
The veteran was afforded a VA examination in March 2003; 
although this examination did not specifically address the 
question of a nexus to service, there is no evidence meeting 
the low threshold that the evidence "indicates" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service, such as medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, an additional 
examination is no warranted.  All evidence identified by the 
veteran has been obtained.  In July 2005, the RO developed 
additional evidence, which was not considered in the claims 
on appeal, but that evidence was solely concerned with new 
claims raised by the veteran, and was not relevant to the 
claims on appeal.  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



Service Connection

The veteran contends that he developed squamous cell 
carcinoma of the tonsil, with cervical node metastases and 
cervical strain with radiation to the left upper extremity as 
a result of his exposure to Agent Orange while in Vietnam.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including malignant tumors, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records do not show cancer of the tonsil or 
cervical strain in service, and there is no medical evidence 
indicating, nor is it contended, that the disabilities at 
issue began during service.  Instead, the veteran contends 
that the cancer developed as a result of his exposure to 
Agent Orange in Vietnam.  Service records show that the 
veteran served in Vietnam, and a veteran who served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service incurrence for the following diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and sub-acute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
and trachea), and soft-tissue sarcomas.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  

According to private medical records dated from January 1996 
to April 1998, the veteran initially sought treatment for a 
knot in his left neck in October 1995, after it had failed to 
disappear for three months.  Initially thought to be a cyst, 
he returned for follow-up in January 1996, stating that the 
mass was getting larger.  At that time carcinoma was 
suspected.  Biopsies revealed squamous cell carcinoma of the 
left tonsil with cervical node metastases.  As history it was 
noted that he had been smoking chronically since his freshman 
year in high school.  He elected to undergo radiation 
treatment, rather than radical surgery, and, as of April 
1998, he had had no recurrence.  

A VA examination was conducted in March 2003.  The examiner 
reviewed the medical evidence, and observed that there was no 
evidence of malignancy in the larynx.  The veteran had a 
number of post-radiation residuals, including loss of teeth 
and saliva.  He also complained of constant neck discomfort 
radiating into his left shoulder.  He said this had started 
approximately 3 to 4 years earlier, with no injury or trauma.  
The diagnoses were cervical strain, and squamous cell 
carcinoma of the head, which appeared to have arisen in his 
left tonsil and then spread to a lymph node in his neck.  
Currently, the cancer was in remission.  The examiner 
remarked that she could find no evidence of non-Hodgkin's 
lymphoma in the records.  He had had squamous cell carcinoma 
of the oropharynx with spread to his left cervical lymph 
node, which was currently in remission.  

According to this medical evidence, the primary site of the 
veteran's cancer was the tonsil, which is not a cancer 
presumptively associated with Agent Orange exposure.  
Moreover, the Agent Orange presumption only applies to the 
primary cancer, and not to metastases.  See Darby v. Brown, 
10 Vet. App. 243 (1997); VAOPGCPREC 18-97.  In any event, the 
cancer did not spread to the larynx, which is presumptively 
associated with Agent Orange exposure.  Thus, service 
connection is not warranted on a presumptive basis.

Nevertheless, the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange.  This is 
particularly important when there is an approximate balance 
of positive and negative evidence in an appellant's 
particular case because a claimant is entitled to the benefit 
of the doubt.  Stefl v. Nicholson, No. 04-2192 (U.S. Vet. 
App. Mar. 27, 2007).  However, establishing "[a]ctual 
causation carries a very difficult burden of proof."  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

While the appellant believes that his cancer of the head and 
neck area and neck pain were due to Agent Orange exposure, as 
a layman, he is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
Agent Orange exposure if there is a positive statistical 
association shown by analysis of medical and scientific 
evidence; an association is considered positive if the 
credible evidence for the association is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116(b); 38 C.F.R. § 1.17(d)(1).  

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biannual reviews, and, after 
reviewing this and other information, VA has periodically 
updated its regulations.  In addition, VA has published 
notice, in the Federal Register, of diseases determined to be 
not associated with exposure to herbicide agents on several 
occasions, most recently in June 2007.  See 72 FR 32395-32407 
(June 12, 2007).  In the most recent Federal Register notice, 
the question of oral cancers was addressed.  VA noted that 
oral, nasal, and pharyngeal cancers are difficult to study 
epidemiologically, as they are relatively rare in the United 
States.  Available studies were reviewed, including one study 
of Operation Ranch Hand Vietnam veterans who were involved in 
the aerial spraying of herbicides.  Cancers of the cavity 
between the jaw and cheek were examined, and no significant 
difference was reported between Ranch Hand veterans and a 
comparison group of veterans who did not spray herbicides.  
(Akhtar et al., 2004).  Taking account of the available 
evidence and NAS' analysis, the Secretary of VA found that 
the credible evidence against an association between 
herbicide exposure and oral, nasal, and pharyngeal cancers 
outweighs the credible evidence for such an association, and 
determined that a positive association does not exist.  72 FR 
at 32397 (June 12, 2007).  

Neither the Board nor the veteran possesses the necessary 
medical expertise to challenge the results of this scientific 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  There is no medical evidence in support 
of the veteran's claim.  Considering all of these factors, 
the Board finds that there is no presumption of service 
connection for the veteran's squamous cell carcinoma or 
cervical strain based on Agent Orange exposure, and that 
actual direct causation has not been shown.  The 
preponderance of the evidence is against the claims for 
service connection for squamous cell carcinoma originating in 
the tonsil, and for cervical strain.  As a result, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  





ORDER

Service connection for squamous cell carcinoma of the tonsil, 
with cervical node metastases is denied.

Service connection for cervical strain with radiation to the 
left upper extremity is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


